319 F.2d 818
Federico Garcia REVAZQUEZ, Appellant,v.David M. HERITAGE, Warden, U. S. Penitentiary, Atlanta, Georgia, Appellee.
No. 20329.
United States Court of Appeals Fifth Circuit.
June 19, 1963.
Rehearing Denied August 2, 1963.

Federico Garcia Revazquez, pro se.
Allen L. Chancey, Jr., U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., Robert D. Feagin, III, Asst. U. S. Atty., for appellee.
Before CAMERON and WISDOM, Circuit Judges, and DeVane, District Judge.
PER CURIAM.


1
Appellant, being under sentence of the United States District Court for the District of Puerto Rico, a court established by an Act of Congress, Balzac v. People of Puerto Rico, 1922, 258 U.S. 298, 42 S. Ct. 343, 66 L. Ed. 627, sought and was denied habeas corpus by the United States District Court for the Northern District of Georgia where he is imprisoned. His remedy is under 28 U.S.C.A. § 2255 and not by way of habeas corpus in the District Court of his incarceration. All other and further questions presented by the appeal are for the § 2255 court. Rivera v. Heritage, Warden, 5 Cir., 1963, 314 F.2d 332, and Montes v. Heritage, 5 Cir., 1963, 314 F.2d 332.


2
Affirmed.